DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 1 and 3 are amended and entered into the record.
Response to Arguments
Applicant’s arguments, see page 5-9, filed 08/18/2021, with respect to amended claim 1 states that the prior art of record “Matsunaga fails to disclose determining the stop position of a vehicle in response to not recognize crossing pedestrians around the stop position.” 
Applicant’s arguments regarding the prior art Matsunaga have been fully considered and are persuasive. Examiner agrees that Matsunaga fails to teach or fairly suggest this limitation. Therefore the rejection using Matsunaga is withdrawn. 
However, Applicant's arguments regarding prior art of record, Terashima, failing to disclose that the “stop position is changed according to the presence or absence of pedestrians” have been fully considered but they are not persuasive.  
Applicant states that “Terashima recognizes pedestrians, determines the first stop position based on that, and determines the first stop position based on the second stop position. In other words, Matsunaga and Terashima fail to disclose that the stop position is changed according to the presence or absence of pedestrians.”
However, Terashima does teach the above limitations. More specifically, see Terashima [0060]-[0061] where the automatic driving control unit 104 “generates travel instruction 
Also see [0099] where “when the first stop position which is determined once is changed by any factor (for example, detection of a new object), the target position calculating unit 105 updates the second stop position in accordance with the change. FIG. 16 is a graph illustrating an operation example of the car 10 in the case where a first stop position is changed to a position closer to the original first stop position.
Therefore, Miura in view of Terashima teaches the current limitations of the amended claims 1 and 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US 20150094878 A1) in view of Terashima (US 20190039607 A1).
	Regarding claim 1, Miura teaches 
A vehicle control device that stops a vehicle traveling with autonomous driving at a predetermined stop point, the device comprising: (“vehicle control apparatus” ECU in FIG. 1)
a position estimation unit configured to estimate a position of the vehicle; See the “current position detecting unit” 70a in FIG. 1)
a state recognition unit configured to recognize a travel state of the vehicle; ("The ECU 38 counts the outputs of the four wheel speed sensors 46 and by averaging them, for example, detects a vehicle speed indicative of the travel speed of the vehicle 10…" [0036]; FIG. 1);
a control unit (ECU 38 in FIG. 1) configured to stop the vehicle at the stop point based on the position and the travel state of the vehicle; and ("As shown in FIG. 2, the vehicle control apparatus according to the embodiment is configured such that, it receives an intention (moving plan) of the moving object 100 carrying the portable terminal 102, and controls the operation of the vehicle 10 based on the received intention, more specifically warns the driver of the presence of the moving object 100 through the warning device 22 or operates brake 34 through the brake hydraulic mechanism 32 to stop the vehicle 10." [0046])
a situation recognition unit configured to recognize a road-crossing pedestrian being present around the stop point, See FIG. 2 and [0046]-[0047] where the vehicle control system can recognize the moving plan or intention of the pedestrian 100.
Miura teaches all of the elements of the current invention as stated above except 
wherein the control unit is configured to change a stop position with respect to the stop point in response to whether or not the road-crossing pedestrian around the stop point is recognized, 
wherein the control unit is configured to stop the vehicle at a first stop position with respect to the stop point in response to not recognizing when the road-crossing pedestrian around the stop point by the situation recognition unit, and 
wherein the control unit is configured to stop the vehicle at a second stop position in front of the first stop position in response to recognizing the road-crossing pedestrian around the stop point by the situation recognition unit.
Terashima teaches it is known to provide the above limitations. See Terashima FIG. 10 and [0058]-[0061] where the automatic driving control unit 104 “generates travel instruction information for stopping the vehicle at the first stop position and outputs it to the vehicle control unit 106.” The automatic driving control unit 104 determines a first stop position “using information of distance to a predetermined object (for example, a sign indicating a stop position such as a stop line) detected by the object distance detecting unit 103 and generates travel instruction information for stopping the vehicle at the first stop position. When a pedestrian or other object is not detected, the vehicle stops at the first stop position.
See [0099] where “when the first stop position which is determined once is changed by any factor (for example, detection of a new object), the target position calculating unit 105 updates the second stop position in accordance with the change. Further, see [0073]-[0076] where the control unit stops the vehicle at a second stop position in front of the first stop position in response to recognizing the road-crossing pedestrian around the stop point.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Miura to incorporate the teachings of Terashima and provide the control unit configured to change a stop position with respect to the stop point in response to whether or not the road-crossing pedestrian around the stop point is recognized.
In doing so, “travel ahead of a stop position satisfying a predetermined safety criterion can be controlled by using a distance detection result” ([0011]).

Regarding claim 2, Miura in view of Terashima teaches 
The vehicle control device according to claim 1, 
wherein the control unit is configured to decelerate the vehicle from a first deceleration position determined based on the stop point when the road-crossing pedestrian around the stop point is not recognized by the situation recognition unit, and 
wherein the control unit is configured to decelerate the vehicle from a second deceleration position in front of the first deceleration position when the road-crossing pedestrian around the stop point is recognized by the situation recognition unit.
See Terashima FIG. 10 and [0082]-[0083] where the vehicle stops at the first stop position at a time T3. Since the vehicle is changing from a moving to a stopped position, it can be recognized that deceleration is inherent to stopping the moving vehicle.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US 2015094878 A1) in view of Terashima (US 20190039607 A1).
Regarding claim 3, Miura in view of Terashima teaches 
A vehicle control device that stops a vehicle traveling with autonomous driving at a predetermined stop point, the device comprising: (See Miura FIG. 1)
an electronic control unit (ECU) including a processor and a program stored in a memory programmed to: (See Miura; ECU 38 in FIG. 1)
estimate a position of the vehicle; (See Miura; current position detecting unit 70a in FIG. 1)
recognize a travel state of the vehicle;   (See Miura; "The ECU 38 counts the outputs of the four wheel speed sensors 46 and by averaging them, for example, detects a vehicle speed indicative of the travel speed of the vehicle 10…" [0036]; FIG. 1)
recognize a moving object being present around the stop point; and See FIG. 2 and [0046]-[0047] where the vehicle control system can recognize the moving plan or intention of the pedestrian 100.
Miura teaches all of the elements of the current invention as stated above except
when the moving object is recognized as being present around the stop point, determine whether or not the moving object is a road-crossing pedestrian, 
wherein the ECU is programmed to determine a stop position with respect to the stop point in response to whether or not the moving object around the stop point is recognized as the road-crossing pedestrian, 
wherein the ECU is programmed to stop the vehicle at a first stop position with respect to the stop point in response to not recognizing the moving object is the3AMENDMENT UNDER 37 C.F.R. § 1.1 16Attorney Docket No.: Q245926Appln. No.: 16/379,953 road-crossing pedestrian, and 
stop the vehicle at a second stop position in front of the first stop position in response to recognizing the moving object is the road-crossing pedestrian.

when the moving object is recognized as being present around the stop point, determine whether or not the moving object is a road-crossing pedestrian, See Terashima FIG. 18 and [0104]-[0106] where, in step S2520, the controller determines if the object is a human (pedestrian).
wherein the ECU is programmed to determine a stop position with respect to the stop point in response to whether or not the moving object around the stop point is recognized as the road-crossing pedestrian, 
wherein the ECU is programmed to stop the vehicle at a first stop position with respect to the stop point in response to not recognizing the moving object is the3AMENDMENT UNDER 37 C.F.R. § 1.1 16Attorney Docket No.: Q245926Appln. No.: 16/379,953 road-crossing pedestrian, and
 See Terashima FIG. 10 and [0058]-[0061] where the automatic driving control unit 104 “generates travel instruction information for stopping the vehicle at the first stop position and outputs it to the vehicle control unit 106.” The automatic driving control unit 104 determines a first stop position “using information of distance to a predetermined object (for example, a sign indicating a stop position such as a stop line) detected by the object distance detecting unit 103 and generates travel instruction information for stopping the vehicle at the first stop position. When a pedestrian or other object is not detected, the vehicle stops at the first stop position.

stop the vehicle at a second stop position in front of the first stop position in response to recognizing the moving object is the road-crossing pedestrian. See [0099] where “when the first stop position which is determined once is changed by any factor (for example, detection of 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Miura to incorporate the teachings of Terashima and provide the control unit configured to change a stop position with respect to the stop point in response to whether or not the road-crossing pedestrian around the stop point is recognized.
In doing so, “travel ahead of a stop position satisfying a predetermined safety criterion can be controlled by using a distance detection result” ([0011]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506.  The examiner can normally be reached on Monday - Thursday and alternate Fridays 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.P./9/30/2021             Examiner, Art Unit 3661                                                                                                                                                                                           

/THOMAS G BLACK/             Supervisory Patent Examiner, Art Unit 3661